        Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 1 of 30




                    In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                     Filed: May 24, 2019

* * * * * * * * * * *                       *   *
ELLENA PROKOPEAS and CHRIS                      *       PUBLISHED
PROKOPEAS, Parents of C.A.P.,                   *
A Minor,                                        *       Case No. 04-1717V
                                                *
                         Petitioners,           *       Chief Special Master Dorsey
                                                *
       v.                                       *       Diphtheria-Tetanus-Acellular Pertussis
                                                *       (DTaP); Haemophilus Influenzae (Hib);
SECRETARY OF HEALTH                             *       Inactivated Polio (IPV); Pneumococcal
AND HUMAN SERVICES,                             *       Conjugate (Prevnar); Hepatitis B (Hep B);
                                                *       Table Encephalopathy; Static
                         Respondent.            *       Encephalopathy; Autism.
*    * *    *   *    *   * * * *        *   *   *

Curtis Webb, Twin Falls, Idaho, for petitioners.
Voris Johnson, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION1

I.     Introduction

       On November 29, 2004, Chris and Ellena Prokopeas (“petitioners”), parents of C.A.P., a
minor, filed a petition for compensation under the National Vaccine Injury Compensation
Program (“the Program”).2 Petitioners allege that the vaccines C.A.P. received on February 5,




1
  Because this Decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioners have 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. § 300aa-10 et seq. (“Vaccine Act” or “the Act”). Hereinafter, individual section
references will be to 42 U.S.C. § 300aa of the Act.


                                                    1
        Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 2 of 30



2002, April 9, 2002, July 22, 2002, and September 24, 2002, caused him to develop
encephalopathy. Amended (“Am.”) Petition at 2-3 (ECF No. 51).3

        Under the Program, petitioners may not receive compensation based solely upon their
claims, as the petition must be supported by either medical records or by the opinion of a
qualified physician to establish a causal relationship. See § 13(a)(1). Here, the medical records
do not support petitioners’ claims, and the proffered expert opinions fail to provide support for
the elements necessary to prove causation. For these reasons, and the reasons discussed below,
petitioners have failed to demonstrate that they are entitled to compensation, and thus their
petition must be dismissed.

II.    Overview

         This Decision should be read in concert with the Ruling on Factual Issues (“Ruling”)
issued on June 14, 2017. (ECF No. 131). The Ruling covers the procedural history, facts,
evidence, and applicable statutory scheme. In it, Special Master Hastings (to whom the case was
originally assigned) issued a number of specific factual rulings. I have reviewed all of the
exhibits, medical records, expert reports, literature, and all other filings, in accordance with the
applicable statutes, and I find the Ruling to be complete, accurate, and soundly reasoned. I agree
with it, adopt it, and incorporate it herein by reference as if fully set forth. This Decision begins
where the Ruling ends, addressing petitioners’ objections to Special Master Hastings’ Ruling and
resolving the issues of causation.

III.   Procedural History

       This is the last case from the Omnibus Autism Proceeding (“OAP”) remaining in the
Office of Special Masters. In his Ruling, Special Master Hastings thoroughly described the
procedural history of the case from the date of its filing in 2004 through the fact hearing held on
August 1, 2016. See Ruling at 7-10. The procedural history following that hearing is set forth
below.

        After Special Master Hastings issued his Ruling, he ordered petitioners to file a motion
for a decision dismissing the petition, or a status report indicating how they planned to proceed.
Order dated July 6, 2017 (ECF No. 132). Special Master Hastings issued several orders granting
petitioners extensions of time for these filings, including one order in which he reiterated his
belief that the claim was unlikely to succeed. Order dated Aug. 23, 2017 (ECF No. 142). On
September 12, 2017, in light of Special Master Hastings’ retirement, this case was reassigned to
me. Notice of Reassignment dated Sept. 12, 2017 (ECF No. 144). I then gave petitioners 30


3
  Petitioners initiated this claim by filing a “short-form autism petition,” effectively alleging that
C.A.P. had autism and making his case part of the OAP. See Petition (ECF No. 1); Autism
General Order #1, 2002 WL 31696785, at *4 (Fed. Cl. Spec. Mstr. July 3, 2002). They
amended their claim on August 15, 2011, after the OAP test cases found no reliable evidence
linking the vaccines in question to autism. See Am. Petition; Order dated June 14, 2011 (ECF
No. 48). For a thorough discussion of the OAP’s procedural history, please consult pages 4
through 7 of the Ruling.


                                                  2
        Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 3 of 30



days in which to file updated medical records or other evidence. Order dated Oct. 27, 2018 (ECF
No. 150). In response, petitioners filed additional medical records, along with a memorandum
summarizing their position. See Petitioners’ Exhibits (“Pet. Exs.”) 103-11.4

        On December 13, 2017, respondent filed a Motion for a Ruling on the Record. Mot. for a
Ruling on the Record (“Resp. Mot.”) dated Dec. 13, 2017 (ECF No. 156). Respondent also filed
a supplemental expert report from Dr. Gerald V. Raymond. Ex. U. On February 14, 2018,
petitioners filed a letter, in which they sought to amend their petition once again. Amendment
dated Feb. 14, 2018 (“2018 Amendment”) (ECF No. 166). The request to amend was denied
because the 2011 amended petition had already incorporated the requested amendments, and a
table encephalopathy claim had already been considered during the fact hearing. Order dated
Mar. 14, 2018 (ECF No. 168).

         On August 22, 2018, the parties were given 30 days in which to file any additional briefs
that they deemed necessary. Order dated Aug. 22, 2018 (ECF No. 169). In response, petitioners
filed a status report and motion for an extension of time to file additional evidence, an amended
petition, and several other documents. Exs. 113-18. In their amended petition, petitioners
alleged that “[e]vidence has been discovered that C.A.P. has a Mitochondrial Metabolism
Disorder” that was significantly aggravated by his vaccinations. Ex. 117 at 8-9. Respondent
objected to petitioners’ attempt to re-open the record, arguing that these filings provided neither
new probative evidence nor any reasonable basis to continue to litigate the claims. Resp.
Response & Obj. dated Sept. 26, 2018 (ECF 172). Nonetheless, I allowed petitioners an
opportunity to file additional evidence by November 26, 2018. Order dated Sept. 26, 2018 (ECF
171).

        On November 20, 2018, petitioners filed a motion to change their attorney of record to
Curtis R. Webb. Mot. dated Nov. 20, 2018 (ECF No. 173). The Clerk’s Office granted the
motion pursuant to Rule 83.1(c)(4). Mr. Webb then sought an extension of time to file the
results of a mitochondrial DNA test, as well as an expert report on the issue of whether C.A.P.
had a mitochondrial disorder. Pet. Mot. dated Nov. 26, 2018 (ECF No. 175). I discussed these
issues with the parties during a status conference held on November 29, 2018; I ultimately
granted petitioners’ motion to file the results of C.A.P.’s mitochondrial DNA testing, but not an
expert report. Order dated Dec. 3, 2018 (ECF 176). Mr. Webb filed the test results5 on February


4
  On August 18, 2017, petitioners’ former counsel, Mr. Clifford Shoemaker, informed the Court
of his intent to withdraw from the case. Pet. Motion (“Mot.”) dated Aug. 18, 2018 (ECF No.
138). In anticipation of withdrawing, Mr. Shoemaker filed an application for interim attorneys’
fees and costs. See Pet. Application dated Sept. 29, 2017 (ECF No. 147). On December 5, 2017,
the undersigned issued a decision awarding interim fees and costs. Decision dated Dec. 5, 2017
(ECF No. 155). Petitioners’ counsel subsequently issued a motion to withdraw as attorney,
which was granted on December 19, 2017. Order dated Dec. 19, 2017 (ECF No. 158).
Petitioners were given 60 days to retain new counsel, but at that time they chose to proceed pro
se. See Order dated Nov. 29, 2017 (ECF No. 153).
5
 C.A.P.’s mitochondrial DNA genetic testing results did not show any “clinically significant
variants” and were interpreted as normal. Ex. 119 at 1.


                                                 3
           Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 4 of 30



5, 2019. Ex. 119. I subsequently issued an order stating that the record in the case was closed.
Order dated Feb. 7, 2019 (ECF 182).

          The case is now ripe for adjudication of respondent’s Motion for a Ruling on the Record.

IV.       Factual Issues

        Petitioners assert that Special Master Hastings’ Ruling was not factually accurate in
several respects. Petitioners maintain that C.A.P. suffered from failure to thrive;6 that his
medical records did not accurately document certain symptoms; that he did not have autism; that
Special Master Hastings’ Ruling was improperly based on a diagnosis of autism; and that the
Ruling did not consider certain transcribed medical notes, which petitioners subsequently filed.
See generally Ex. 103.

       A detailed chronology of C.A.P.’s medical records from his birth on December 6, 2001,
through approximately 2007 is set forth in the Ruling. The Ruling also includes a summary of
additional medical history reported by C.A.P.’s parents, as well as by family friends Nick
Chrissikos and Naomi de la Torre. I incorporate by reference all of these facts as set forth in the
Ruling.7

          A.      Additional Exhibits Filed After Ruling

         Since the Ruling was issued, petitioners have filed additional exhibits, including a
Statement of Position; school evaluations from 2007 through 2017; a supplemental report by Dr.
Corbier; transcribed medical notes; a medical history summary; a growth weight chart; a
diagnoses chart; general information on autism and learning disabilities; a group of exhibits that
were previously filed;8 and mitochondrial DNA test results. See Exs. 103-19. I have reviewed
all of the additional exhibits and taken all of these into consideration. Below, I summarize only
those portions of the exhibits which are relevant to my Decision.

                  i.      School Evaluations

        Petitioners filed C.A.P.’s school evaluations for 2006 to 2017, chronicling kindergarten
through eighth grade. Ex. 104. The earliest evaluation, performed on September 11, 2006, when
C.A.P. was 4 years old, assessed whether C.A.P. met the disability requirements for autism. Ex.
28 at 2; Ex. 104 at 19. The results were summarized as follows:

6
  “Failure to thrive” is defined as “physical and developmental retardation in infants and small
children, seen in those with a physical illness or suffering psychosocial effects such as maternal
deprivation. Characteristics include lack of physical growth and below normal achievement in
fine and gross motor, social-adaptive, and language skills as assessed by psychometric testing.”
Dorland’s Illustrated Medical Dictionary 678 (32d ed. 2012).
7
    See Ruling at 10-28 (recitation of facts), 43-44 (specific findings of fact).
8
 Exhibit 112 is a group of exhibits previously filed individually as Exhibits 58, 100, 102, and 99,
and it does not contain new information.


                                                     4
        Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 5 of 30



       In July of 2004 Dr. Gordon Bourland evaluated [C.A.P.] and identified him as a
       child on the Autism Spectrum Disorder. In September of 2006 the Preschool
       assessment team in Plano ISD conducted an assessment and gave [C.A.P.] an
       Eligibility of NCEC9 with a suspicion of Autism. They refrained from making a
       formal diagnosis at that time due to his young age and because of the scatter of
       atypical behaviors observed during the assessment.

Ex. 104 at 119. Based on additional school assessments performed on December 5, 2007,
including the Gilliam Autism Rating Scale (“GARS”) and the Childhood Autism Rating Scale
(“CARS”), evaluators concluded that C.A.P.’s behavior was not consistent with autism. Id. at
117. When observed in the classroom, C.A.P. “appeared happy, . . . laughing and smiling with
his peers and engaged in verbal interaction with them.” Id. at 116. He “made excellent [eye]
contact and sustained interaction with his peers and his teacher.” Id. C.A.P. had no vision or
hearing abnormalities, his behavior was age appropriate, and he was able to dress himself. Id. at
113-15. Testing did not reveal a speech impairment. C.A.P. met eligibility requirements for
special education services based on a learning disability, but he did not meet criteria for a
pervasive developmental disorder (“PDD”)10 or autism. Id. at 120.11

         An evaluation performed in 2009, when C.A.P. was in second grade, showed he had no
significant health issues and no physical conditions that affected his education. Ex. 104 at 97.
C.A.P. was described as “a very well behaved child at home,” and although he was “easily
distracted” in the classroom, he “responded well to encouragement.” Id. at 99, 103, 105. He was
assessed with receptive and expressive language deficits. Id. at 89. Evaluations performed in the
third and sixth grades continued to show deficits with reading comprehension and written
expression, but no emotional or behavioral problems. Id. at 52-83. The most recent evaluation
in eighth grade revealed improvement, but C.A.P. continued to have deficits in reading
comprehension. Id. at 21. Teachers reported that his emotional and behavioral skills were
average or above average. Id. at 6. C.A.P. was observed to follow oral and written instruction,
interact appropriately with his classmates, and engage with his peers during a small group
activity. Id. at 13. No significant emotional or behavioral problems at home were documented.
Id. at 5.


9
  NCEC stands for “non-categorical early childhood,” a term used to describe a variety of
learning disabilities, intellectual disabilities, and developmental disorders. See Non-Categorical
Early Childhood, Special Educ. Info. Ctr., https://www.spedtex.org/index.cfm/parent-
resources/disabilities/non-categorical-early-childhood/ (last visited Apr. 27, 2019); Ex. 28 at 26.
10
   Pervasive developmental disorder is defined as “a group of disorders characterized by
impairment of development in multiple areas, including the acquisition of reciprocal social
interaction, verbal and nonverbal communication skills, and imaginative activity, and by
stereotyped interests and behaviors.” Dorland’s at 552.
11
  This 2007 evaluation and the evaluations done over the next ten years, which clearly show that
C.A.P. did not meet the criteria for ASD, call into question whether there was a reasonable basis
for petitioners to pursue the claim as part of the OAP after 2007, when they learned that their son
did not have an ASD diagnosis.


                                                 5
        Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 6 of 30



               ii.     Transcribed Medical Notes and Medical History

        In their Statement of Position, petitioners assert that Special Master Hastings’ Ruling was
“not factually medically accurate,” due in part to the unavailability of certain transcribed medical
notes. Ex. 103 at 1. Petitioners filed some transcribed medical notes as Exhibit 106, but
petitioners do not identify the person who transcribed the notes. The exhibit is not self-
authenticated, it is not signed by a notary, and it is not certified by a court reporter or other
person. The exhibit does not reference the exhibits or physician’s notes it purports to transcribe.
Presumably, it was transcribed by petitioners.

         These transcribed notes are frequently inconsistent with the medical records. Most
notably, Exhibit 106 contains extraneous information not found in the medical records for the
relevant dates. For example, the first page of the exhibit includes an entry dated April 30, 2002,
referencing a call from C.A.P.’s mother regarding an appointment for C.A.P. later that day. The
entry states, “call not found in medical records.” Ex. 106 at 1. Additionally, some of the
transcribed notes do not accurately reflect the handwritten physician notes. For example, the
transcribed note dated July 23, 2002, states, “Very high fever of 102-103,” but the original
handwritten note from that visit states, “↑ temp 102-103.” Compare Ex. 106 at 3, with Ex. 34 at
36. The addition of the words “very high fever” is an inaccurate transcription of the note, which
is clear and legible.

      Similarly, the transcribed note of July 24, 2002, appears inaccurate. The physical
examination is charted as follows:




                                                 6
        Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 7 of 30



Id. at 37. The words to the right of “HEENT” are transcribed as “fast pulse,” but the words,
which are difficult to read, could also be “fax” or “f/u” (follow up). See Ex. 106 at 3. The
transcription also includes a two-paragraph discussion of acute gastroenteritis, which the
handwritten note does not contain. Compare Ex. 106 at 4, with Ex. 34 at 37.

        Petitioners assign particular significance to two phrases allegedly documented in the July
24, 2002 note. First, petitioners assert that Dr. Ashley’s note “? Rx to shot” suggests vaccine-
related encephalopathy. See Ex. 103 at 1-2. Read in the context of the entire note, as well as the
note from July 23, 2002,12 the pediatrician clearly questioned only whether the child’s fever was
a reaction to the vaccine. Nothing in the notes suggests that the fever was a symptom of
encephalopathy.13 Dr. Ashley did not diagnose C.A.P. with encephalopathy at that visit, or at
any other visit.

        Petitioners also assert that Dr. Ashley used the words “weak” or “lethargic” to describe
C.A.P. on July 24, 2002. See Ex. 103 at 2; Ex. 106 at 3; Ex. 107 at 2. However, I do not see a
word that looks like “weak” in the handwritten note, nor do I see the word “lethargic.” See Ex.
34 at 37. And even if Dr. Ashley had described C.A.P. as “weak”, weakness is not synonymous
with lethargy. Lethargy is defined as “a lowered level of consciousness marked by listlessness,
drowsiness, and apathy.” Dorland’s at 1025. When C.A.P. presented to the pediatrician for
follow-up the next day, the pediatrician described him as “happy,” “playful,” in no acute distress,
and “well hydrated.” Ex. 10 at 4. These descriptions are inconsistent with encephalopathy.
Thus, due to the discrepancies between the medical notes that were originally filed and the
transcribed notes, compounded by the lack of authentication, I find that Exhibit 106 is not a true
or accurate transcription of C.A.P.’s medical records.

        The same problems apply to the “Medical History” submitted by petitioners as Exhibit
107. Like Exhibit 106, this exhibit appears to include additional history reported by C.A.P.’s
parents and family friends. Special Master Hastings’ Ruling has already considered and rejected
petitioners’ claims that “C.A.P. showed certain symptoms of an injury that his medical records
did not document.” Ex. 103 at 2. The Ruling specifically addressed the additional allegations
from family members, friends, and experts, and found C.A.P.’s medical records to be “more
reliable than the parental and friend narratives, made later in time, concerning his alleged post-
vaccination symptomatology.” Ruling at 32. I concur with Special Master Hastings and will not
replow that ground here.




12
  The patient phone call note from the physician on July 23, 2002, states as follows: “Discussed
fevers in general [and] fever control. Also fever as a reaction to the immunization can last 24-36
hours [after] injection.” Ex. 10 at 14.
13
   In the medical community, encephalopathy is typically defined as “any degenerative disease of
the brain.” Dorland’s at 614; see also Ex. 99 at 3. The Vaccine Injury Table, however, defines
encephalopathy more narrowly. See infra Section VII.B. Dr. Ashley’s note does not suggest
signs and symptoms of encephalopathy using either definition.


                                                7
        Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 8 of 30



               iii.    Growth Chart

        Petitioners assert that C.A.P. failed to gain weight after April 9, 2002, and that his lack of
weight gain was a symptom of failure to thrive, which caused a “lasting harmful effect on
C.A.P.’s brain development.” Ex. 103 at 2; see also Ex. 108.14 The contemporaneous medical
records, however, do not show that C.A.P. had failure to thrive. On February 5, 2002, the date of
C.A.P.’s two-month well-child visit and immunizations, his weight was 11 lb., 12 oz. Ex. 34 at
11. Although he had diarrhea and a stuffy nose, C.A.P. was noted to be a well baby, and his
developmental screen was normal. Ex. 34 at 15; Ex. 10 at 11. Similarly, on April 9, 2002, at his
four-month well-child visit, C.A.P. had a normal developmental screen, and was diagnosed as a
“well baby.” Ex. 34 at 15; Ex. 10 at 13. Four-month vaccinations were administered at that
time. Ex. 10 at 13. Three weeks later, C.A.P. presented for a sick visit, with a rash, cough, and
running nose. Ex. 34 at 35. He was diagnosed with an upper respiratory infection (“URI”) but
was noted to be “happy.” Id. C.A.P.’s pediatrician documented no concerns regarding his
weight.

        C.A.P. was next seen by his pediatrician on July 22, 2002, at 7 months, for a well-child
visit. He was diagnosed a well child and received his immunizations. Ex. 10 at 14. The next
day, C.A.P.’s parents called the pediatrician to advise that C.A.P. had a fever of 102-103° F and
that he was fussy, but that he felt better when given Motrin. Id. The note specifically addressed
intake and noted that C.A.P. was “eating ok.” Id. There is no indication that C.A.P. was not
eating well or that he had failure to thrive.

         Mrs. Prokopeas placed a second call to the pediatrician’s office on July 23, 2002, to again
report that C.A.P. had a fever of 102-103° F. Notes from this call stated that C.A.P. “was
playful” and had no symptoms other than fever. Ex. 10 at 15. The next day, C.A.P. was seen by
the pediatrician, who documented a fever as high as 103° F for two days and noted that C.A.P.
was described as “not himself,” but did not express concern about C.A.P.’s weight or mention
failure to thrive. Ex. 34 at 37. C.A.P.’s parents took him to another pediatrician, Dr. Porter, on
July 25, 2002. They reported that he had diarrhea and “could not keep anything down,” but he
was noted to be “happy,” “playful,” and “well hydrated.” Ex. 10 at 4. Dr. Porter diagnosed
C.A.P. with viral gastroenteritis, but he did not document anything about failure to thrive. Id.
Dr. Porter next saw C.A.P. for follow-up on August 14, 2002. Petitioners reported that C.A.P.




14
   Exhibit 108 appears to be the weight portion of C.A.P.’s growth chart for birth through 12
months. However, growth charts should also include length-for-age and head circumference-for-
age data. Clinical Growth Charts, Nat’l Ctr. for Health Statistics, www.cdc.gov/growthcharts/
clinical_charts.htm (last visited Apr. 16, 2019). Infants (birth to 24 months) must be measured
for length, and the data documented on the sex-appropriate length-for-age chart. Id. “Growth
charts are not intended to be used as a sole diagnostic instrument. Instead, growth charts are
tools that contribute to forming an overall clinical impression of the child being measured.”
CDC Growth Charts: United States, Nat’l Ctr. for Health Statistics, www.cdc.gov/growthcharts/
background.htm (last visited Apr. 16, 2019).


                                                  8
        Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 9 of 30



had a cough for three days and diarrhea for seven days. Id. Dr. Porter diagnosed C.A.P. with
thrush15 and feeding issues, prescribed gentian violet for thrush, and encouraged solid food. Id.

        C.A.P. was next seen for his nine-month well-child visit. He was noted to be crawling
and standing with assistance. Ex. 10 at 3. Dr. Porter diagnosed C.A.P. as a well child, making
no reference to failure to thrive, and administered a Hep B vaccination. Id. Approximately one
week later, on September 30, 2002, C.A.P. presented with congestion, runny nose, and vomiting.
Id. He was noted to be teething, but his appetite was normal (“app ok”). Id. Physical
examination revealed that C.A.P. was alert and cooperative. Id. Dr. Porter diagnosed C.A.P.
with a viral URI and a feeding problem, but he did not diagnose him with failure to thrive. Id.

       On October 13, 2002, C.A.P. was taken to the ER with vomiting and diarrhea. Ex. 35 at
16-19. His weight at the time was 8.35 kg, or approximately 18.4 lb. Id.; Ex. 108. C.A.P. was
diagnosed with gastroenteritis, but not failure to thrive.16 Ex. 35 at 19. After this ER visit, there
are no medical records for approximately one year. Once medical care resumes in 2003,
however, the records still do not reflect failure to thrive.

        Based on the growth chart provided by petitioners, C.A.P.’s weight gain slowed in
September 2002. Ex. 108 at 1. This plateau, however, was short lived. Id. By October 13,
2002, C.A.P. had gained a pound. Id. Subsequently, C.A.P.’s weight continued to increase. Id.
He weighed 21.7 lb. on June 5, 2003; 26 lb. on January 6, 2004; and 30 lb. on May 14, 2005. Id.
By June 5, 2012, his weight placed him in the 80th percentile as reported by the CDC. Id. The
last measurement reported by petitioners for C.A.P., taken when he was nearly 16 years old, is
170 lb., placing him in the 90th percentile. Id.

        In short, no treating physician noted or suggested that C.A.P. had failure to thrive, and no
physician documented any concerns about his weight. I thus find no basis to conclude that
Special Master Hastings’ Ruling was inaccurate based on petitioners’ argument about weight
loss or failure to thrive.

               iv.     MITOswab Test and Mitochondrial DNA Test Results

         On September 20, 2018, petitioners filed C.A.P.’s MITOswab test results from December
2017. Ex. 115. The report does not appear to be signed or dated by any physician or laboratory
director. The results purport to show that the “overall content of mitochondria is in the normal
range” but that there are significant deficiencies in the activity of respiratory chain complex I and
IV. Id. at 1-2. Notably, the report includes a caveat that “the buccal mitochondrial enzyme
testing approach is still a work in continued improvisations. While the published data supports
the evidence for the representation of skeletal muscle . . . RC enzymes activities by buccal tissue
. . . , more work is needed to be undertaken to have a more conclusive statement.” Id. at 2. The


15
  Thrush is defined as “candidiasis of the oral mucosa, usually the buccal mucosa and tongue,
and sometimes the palate, gingivae, and floor of the mouth.” Dorland’s at 1924.
16
  Gastroenteritis is defined as “inflammation of the lining of the stomach and intestines,
characterized by anorexia, nausea, diarrhea, abdominal pain, and weakness.” Dorland’s at 764.


                                                  9
       Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 10 of 30



report also contains a disclaimer: “Please note that this MITOswab test is a lab developed test . . .
and not yet approved by FDA.” Id. After filing this study, petitioners requested “additional time
to investigate the question of what role mitochondrial dysfunction may have played in the cause
of [C.A.P.’s] disabilities.” Pet. Response to Mot. for Ruling on the Record (“Pet. Response”)
(ECF No. 174) at 3. According to petitioners, their experts recommended that C.A.P. have a
“mitochondrial DNA test” to determine whether he had a mitochondrial disorder. Id. at 4.

       C.A.P.’s mitochondrial DNA test was performed and returned a normal result. Ex. 119 at
1. The report states as follows:

       Mitochondrial DNA sequencing and deletion analysis did not identify any clinically
       significant variants. . . . This test result may be called “normal” or “negative”
       because a genetic change that may explain [C.A.P.’s] medical and/or
       developmental history was not found. All sequence variants reviewed were
       classified based on the American College of Medical Genetics (ACMG) standards
       and guidelines.

Id. The report was electronically signed by Peter L. Nagy, M.D., Ph.D., Laboratory Director,
and the methodology used is described in detail. Id. at 4. The report also contains the caveat that
the test has not been “cleared or approved” by the FDA, although the laboratory that performed
the test is certified under the Clinical Laboratory Improvement Amendments (“CLIA”).17 Id.

        Petitioners sought mitochondrial DNA testing to determine whether C.A.P. had a
mitochondrial disorder, asserting that the test would be “highly relevant . . . in understanding the
symptoms which accompanied the high fever that [C.A.P.] suffered after his July 22, 2002
vaccinations . . . .” Pet. Response at 4-5. They described the DNA test as “the best available
evidence” on the issue of whether C.A.P. had a mitochondrial disorder. Id. at 5. The results,
however, do not provide evidence of a mitochondrial disorder. Therefore, I find no factual basis
to allow petitioners to continue pursuing this theory, through additional expert review or
otherwise.

               v.      Other Exhibits

       The balance of petitioners’ exhibits includes a summary of C.A.P.’s various diagnoses
(Exhibit 109);18 an overview of autism (Exhibit 110); an overview of “Specific Learning




17
   The Clinical Laboratory Improvement Amendments of 1988 are regulations which “include
federal standards applicable to all U.S. facilities or sites that test human specimens for health
assessment or to diagnose, prevent, or treat disease.” Clinical Laboratory Improvement
Amendments (CLIA), Ctrs. for Disease Control & Prevention, https://wwwn.cdc.gov/
clia/About.aspx (last visited Apr. 29, 2019).
18
  The summary of diagnoses refers to exhibits previously filed as Exhibits 5 through 90, and is a
demonstrative exhibit. While it summarizes prior information, it does not provide new evidence.


                                                 10
       Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 11 of 30



Disabilities” (Exhibit 111); a group of exhibits previously filed (Exhibit 112); and written
testimony by Mrs. Prokopeas (Exhibit 118).19

        The overview regarding learning disabilities provides general information and
definitions. See generally Ex. 111. Based on this information, and C.A.P.’s school records,
C.A.P. meets the criteria for a learning disability. However, the information provided does not
explain the etiology or causes of C.A.P.’s specific learning disability. The records do not refer to
C.A.P.’s learning disability as an encephalopathy, nor do they describe any association between
C.A.P.’s learning disability and encephalopathy. Moreover, this exhibit does not reference
vaccines or associate vaccines with C.A.P.’s learning disability.

       B.      Request for Reconsideration of Special Master Hastings’ Ruling on the Basis
               that C.A.P.’s Diagnosis is Encephalopathy Rather Than Autism

         In their Statement of Position, petitioners assert that Special Master Hastings’ ruling was
based on a “‘causation-in-fact’ connection between vaccines and autism,” and that C.A.P. does
not have autism. Ex. 103 at 2-3. Petitioners, however, misinterpret Special Master Hastings’
Ruling. Throughout the Ruling, Special Master Hastings clearly states that “[p]etitioners allege
that C.A.P. suffered from an encephalopathy that was ‘caused-in-fact’ by the cumulative effects
of [his] vaccinations.” Ruling at 1; see also Ruling at 8 (“Petitioners filed an Amended Petition .
. . alleging that C.A.P. ‘developed encephalopathy from repeated exposures to mercury and other
vaccine ingredients.”); Ruling at 30-31 (summarizing Dr. Corbier’s opinion that C.A.P. had a
brain disorder described as static encephalopathy or chronic encephalopathy); Ruling at 45 n.40
(finding that C.A.P. did not suffer encephalopathy, a Table injury).

        Special Master Hastings does refer to the fact that C.A.P. had been diagnosed with
autism, but petitioners concede this in Exhibit 109, in which they provide a chart with a “History
of Diagnoses for C.A.P. from birth to present.” See Ex. 109. Included in that list is the diagnosis
of PDD-NOS20 given by Dr. Bourland on July 22, 2004, which is an Autism Spectrum Disorder.
Id. Dr. Bourland’s records show that in November 2003, C.A.P.’s parents noted a substantial
change in his behavior. Ex. 9 at 1. After assessment, Dr. Bourland diagnosed C.A.P. with PDD-
NOS. Id. at 4. The diagnosis of Autism-PDD also appears in the medical records of Dr. Hamel
on July 19, 2004. Ex. 18 at 7. Later records indicate that C.A.P. no longer had the diagnosis of
autism, and his updated diagnosis was learning disability coupled with speech and language
delay. Ex. 47 at 22; Ex. 48 at 27 (“Past Diagnosis: Autism/PDD, Today’s Diagnosis: LD –
Learning Disability”); Ex. 56 at 45 (recommending in 2007 that C.A.P.’s school district
“consider eligibility of autism [to] be removed,” but also recommending “an eligibility of a
specific learning disability in the area of oral expression”). However, the records clearly indicate
that C.A.P. did have the diagnosis of autism and received special education services for that



19
  Exhibit 118, entitled “Testimony from Ellena Prokopeas, July 30, 2014,” is a two-page
document that does not offer any new evidence.
20
  PDD-NOS is Pervasive Developmental Disorder Not Otherwise Specified, an Autism
Spectrum Disorder (“ASD”). See Ruling at 4 n.2.


                                                11
       Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 12 of 30



diagnosis for a period of time. Thus, it was accurate for Special Master Hastings to refer to
C.A.P.’s autism diagnosis in his Ruling.

       To the extent that petitioners request reconsideration of Special Master Hastings’ Ruling
based on his reference to C.A.P.’s autism diagnosis, that request is denied.

V.     Expert Opinions

       In support of their claim, petitioners offer the expert reports of Dr. Jean-Ronel Corbier,
Dr. Joseph Bellanti, and Dr. Brett Abrahams.21 See Exs. 87, 89, 96, 98, 99, 105, 116.
Respondent submits expert reports by Dr. Gerald Raymond and Dr. Judith Miller. See Exs. A,
H, L, T.

       A.      Petitioners’ Expert, Dr. Joseph Bellanti, M.D.22

        Dr. Bellanti opined that C.A.P. had repeated allergic reactions to some component in the
vaccines that he received in 2002, causing him to be diagnosed with “static encephalopathy” two
years later in 2004.23 Ex. 87 at 3. As explained by Special Master Hastings, the factual
predicates upon which Dr. Bellanti based his expert opinions, taken in part from petitioners’ joint
affidavit and from the medical history documented by Dr. Kotsanis (which was, in turn, taken
from the parents), are inconsistent with the facts set forth in C.A.P.s’ contemporaneous medical
records. Ruling at 44; see also Ex. 87. For all the reasons discussed in the Ruling, I agree with
Special Master Hastings, who rejected the parents’ affidavit testimony, written and oral
statements, and testimony regarding C.A.P.’s post-vaccination symptoms. I also reject the
medical history documented by Dr. Kotsanis for the same reasons – that it was not based on the
contemporaneous records of C.A.P.’s pediatrician. See Ex. 5 at 2-3.

      As for causal theories, Dr. Bellanti initially hypothesized that C.A.P. might have an
abnormal de novo genetic mutation of chromosome 21, which made him susceptible to autism.24



21
  Much of the medical literature cited in petitioners’ expert reports was not filed. See, e.g., Ex.
89 at 3; Ex. 96 at 4-5; Ex. 105 at 5; Ex. 116 at 2. On April 25, 2019, the undersigned ordered
petitioners to file all outstanding medical literature by May 16, 2019. Order dated Apr. 25, 2019
(ECF No. 183). Petitioners did not comply.
22
  Dr. Bellanti’s qualifications are described in Special Master Hastings’ Ruling and will not be
restated here. See Ruling at 28-29.
23
   Dr. Bellanti references several different diagnoses in his expert reports, including ASD, static
encephalopathy, injury of the nervous system, and mental retardation. See Ex. 87 at 3; Ex. 89 at
3.
24
   Dr. Bellanti’s reference is to genetic studies conducted on July 12, 2007, and filed on May 19,
2009, which showed “[a]bnormal hybridization pattern for 21q subtelomere probe.” See Ex. 25
at 8.


                                                12
       Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 13 of 30



Ex. 89 at 2. Citing an article by Molloy,25 Dr. Bellanti questioned whether C.A.P. had a genetic
risk factor, and if so, the significance of such a risk factor. Ex. 87 at 3. However, in his
supplemental report, Dr. Bellanti concludes that the significance of the defect in C.A.P.’s
chromosome 21 was “not entirely clear.” Ex. 89 at 2. He also observes that a follow-up study to
Molloy, published by Parr, et al., did not confirm Molloy’s findings. See id. at 1. Thus, Dr.
Bellanti is unable to determine the significance of C.A.P.’s chromosomal abnormality, other than
to say that it has been associated with “various forms of mental retardation and could have
contributed to the injury caused by the vaccines.” Id. at 2.

         As another “medical theory of causation,” Dr. Bellanti asserts that “there is a documented
literature supporting a relation between vaccines and immunologically-mediated injury of the
nervous system and mental retardation.” Ex. 89 at 3. Dr. Bellanti does not explain what he
means by “immunologically-mediated injury.” He does not describe the mechanism, nor does he
offer any explanation of how it caused injury. He references four articles,26 but they all relate to
the abnormality in chromosome 21 and its association with developmental regression and/or
mental retardation. They do not appear to explore potential associations between vaccines and
injury of the nervous system, vaccines and mental retardation, or vaccines and encephalopathy or
static encephalopathy.

        In a similarly conclusory fashion, Dr. Bellanti asserts that there was a “logical sequence
of cause and effect” due to the “striking history of a well child then sustaining fever, high pitched
cry and developmental abnormalities.” Ex. 89 at 3. Dr. Bellanti does not state any facts from
C.A.P.’s contemporaneous medical records in support of this conclusion. Again, this conclusion
is based upon Dr. Bellanti’s misassumption of facts which I have specifically rejected and found,
as did Special Master Hastings, to be clearly erroneous. See Ruling at 44-45.

       As for Althen Prong Three, Dr. Bellanti asserts that the “onset of serious developmental
abnormalities in timing with the receipt of the vaccines supports a temporal relationship.” Ex. 89
at 3. Dr. Bellanti did not explain what temporal relationship would be expected given his
proposed theory of immunologically-mediated injury. Specifically, he did not explain how or
why the temporal association was appropriate when the records showed that the vaccinations at
issue were administered in 2002, but C.A.P was not diagnosed with encephalopathy until 2004.27


25
  In Molloy, the authors reported that genetic elements in certain regions of chromosomes 21
and 7 “are likely to confer susceptibility to autism or modify the disease presentation in a
subgroup of children characterized by a history of developmental regression.” Ex. 87 at 4.
26
   Specifically, Dr. Bellanti references articles from Molloy, et al. (“Evidence for linkage on 21q
and 7q in a subset of autism characterized by developmental regression”); Parr, et al. (“Response
to paper by Molloy et al.: linkage on 21q and 7q in autism subset with regression”); Ozkinay, et
al. (“Prenatal diagnosis of de novo unbalanced translocation 8p;21q using subtelomeric probes”);
and Kok, et al. (“Application of a comprehensive subtelomere array in clinical diagnosis of
mental retardation”). See Ex. 89 at 3.
27
  The first time that C.A.P. was suspected to have encephalopathy was November 8, 2004, when
Dr. Tardo suggested that he suffered from “static encephalopathy.” See Ex. 75 at 3; Ex. 109 at 1.


                                                 13
       Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 14 of 30



        With regard to diagnosis, Dr. Bellanti refers to C.A.P.’s injury as autism spectrum
disorder and static encephalopathy. Ex. 87 at 2-3. Dr. Bellanti defines autism in his second
report as “a pervasive development disorder with a genetic component.” Ex. 89 at 1. He also
describes C.A.P. as having “neurological and developmental abnormalities” and “mental
retardation.” Id. at 2-3.

       B.      Petitioners’ Expert, Dr. Jean-Ronel Corbier, M.D.28

        Dr. Corbier filed four expert reports, with inconsistent diagnoses and differing medical
theories. See Exs. 98, 99, 105, 116. Dr. Corbier’s reports are somewhat difficult to follow, but
he appears to propose six causal mechanisms.

        In his first report, Dr. Corbier states: “For the purpose of this report, I would like to
specifically mention possible triggers that relate to [C.A.P.].” Ex. 98 at 1 (emphasis added). He
then maintains that “[i]t is well known that environmental triggers play an important role in the
development of neurological disorders.” Id. He asserts that vaccines are among these
environmental factors, and that “the strong association of immunization and neurological
regression has been undeniable for many clinicians and families.” Id. However, Dr. Corbier
does not explain how these possible environmental triggers cause injury that manifests as a
learning disorder or encephalopathy. See id.

        Next, Dr. Corbier seems to propose a theory based on preservatives and/or adjuvants in
the vaccines at issue. Ex. 105 at 5. He alleges that immunological changes occurred “perhaps”
due to adjuvants in the DTaP vaccine. Id. Dr. Corbier mentions ASIA
(autoimmune/inflammatory syndrome induced by adjuvants), or Shoenfeld’s syndrome, but he
does not describe how the syndrome applies in this case. Id. He also briefly references “immune
activation,” presumably in the context of adjuvants. Id. Dr. Corbier offers no analysis or
evidence to support these references.

         Dr. Corbier’s third theory focuses on the pertussis portion of the DTaP vaccine. He
opines that the DTaP vaccine administered to C.A.P. on July 22, 2002, caused a Table
encephalopathy “within a day of his vaccinations.”29 Ex. 99 at 4-5. He bases this opinion on
allegations that C.A.P. was “lethargic, lifeless and febrile within 72 hours” of the vaccination.
Id. at 5. Dr. Corbier further opines that C.A.P. had “chronic encephalopathy” characterized by
“dysfunction in his cognitive and social skills.” Id. Dr. Corbier does not explain how the DTaP
vaccine caused this injury.



Dr. Usman later diagnosed C.A.P. with “toxic encephalopathy” on December 13, 2004. See Ex.
23 at 2; Ex. 109 at 1.
28
  Dr. Corbier’s qualifications are described in Special Master Hastings’ Ruling and will not be
restated here. See Ruling at 30.
29
   Dr. Corbier’s theory that C.A.P. had a Table encephalopathy is discussed in more detail below,
in Section VII.C.


                                               14
          Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 15 of 30



       The next theory is very similar to the third theory. Dr. Corbier states that “after multiple
vaccines on 2/5/2002, 4/9/2002, 7/22/2002 and 9/24/2002, [C.A.P.] developed symptoms of
Vaccine Induced Encephalitis,30 an inflammation of the brain caused by vaccines.” Ex. 98 at 3.
This theory is not well developed, but it appears to be a variation on Dr. Corbier’s opinion that
C.A.P. had a Table encephalopathy. See id.

        Dr. Corbier’s fifth theory relates to mitochondrial dysfunction31 and its association with
neurological disorders. Ex. 98 at 2; Ex. 116. However, C.A.P. has not been diagnosed with a
mitochondrial disorder or dysfunction, and no references in the medical records suggest that he
was ever so diagnosed. C.A.P.’s mitochondrial DNA genetic testing returned normal results and
therefore provides no support for Dr. Corbier’s theory.

        As for Dr. Corbier’s sixth theory, he alleges an association between autistic regression
and an underlying mitochondrial disorder, suggesting that C.A.P. had “an abnormal immune
activation with a high fever leading to increased oxidative stress and a regressive
encephalopathy.” Ex. 116 at 2. Dr. Corbier opines that “C.A.P. got sick immediately after 7-22-
02 vaccination then regressed. The regressive encephalopathy, among other things are
characterized by C.A.P.’s acquired speech impairment and learning disability.” Id. These
conclusions, however, are based on facts specifically rejected by Special Master Hastings in his
Ruling:

          I reject the Petitioners’ allegation that shortly after his vaccinations of July 22,
          2002, C.A.P. had uncontrollable screaming and crying, and failed to nurse. I reject
          that C.A.P.’s sleeping difficulties began soon after his vaccinations of July 22,
          2002. I also reject Petitioners’ allegations that C.A.P.’s lack of eye contact began
          in the time period immediately after his vaccinations of July 22, 2002. Further, I
          credit the notation in the record of the second phone call of July 23, 2002, that
          C.A.P. was “playful,” and that he had no additional symptoms at that time other
          than his fever.

Ruling at 43 (emphasis omitted). Additionally, Special Master Hasting ruled that Dr. Corbier
relied on misassumptions of fact in concluding that “soon after his vaccinations of July 22, 2002,
C.A.P. became ‘lifeless’ and ‘lethargic,’ and was ‘crying inconsolably.’” Ruling at 45. I concur.

         Dr. Corbier also asserts that C.A.P. had “failure to thrive,” but it is not clear whether this
constitutes a separate theory of causation. See Ex. 105 at 3. Regardless, he failed to cite to any
medical records demonstrating that C.A.P. was ever given that diagnosis. See id. To the extent
that failure to thrive is a theory of causation, Dr. Corbier failed to describe any mechanism or

30
     Encephalitis is defined as “inflammation of the brain.” Dorland’s at 612.
31
  Dr. Corbier references Dr. Richard Frye’s association of mitochondrial dysfunction and
neurological disorders. Ex. 98 at 2. Other special masters have thoroughly documented their
concerns with Dr. Frye’s theories. See, e.g., Bast v. Sec’y of Health & Human Servs., No. 01-
565V, 2012 WL 6858040, at *28 (Fed. Cl. Spec. Mstr. Dec. 20, 2012) (“Dr. Frye’s proposed
theory of causation is not supported by sound and reliance science.”), mot. for rev. denied, 117
Fed. Cl. 104 (2014).


                                                  15
       Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 16 of 30



theory as to how vaccines cause failure to thrive or how vaccine-induced failure to thrive causes
encephalopathy. Moreover, I find no evidence in the medical records to support the notion that
C.A.P. had failure to thrive.

        With regard to diagnosis, Dr. Corbier denies that C.A.P. was autistic. Ex. 105 at 2.
Instead, he alternatively opines that C.A.P. suffered from “regressive symptoms,” “hypotonia,”
“failure to thrive,” “encephalitis,” “static encephalopathy,” “chronic encephalopathy,” “Table
encephalopathy,” “regressive encephalopathy,” and “parenchymal brain disease.” See Exs. 98,
105, 116. Dr. Corbier defines encephalitis as “inflammation of the brain,” and he defines static
encephalopathy as “permanent or unchanging brain damage” due to “injury, damage, defect, or
illness” that interferes with “normal function, development, or learning.” Ex. 98 at 4; Ex. 99 at
3. He does not provide any further explanation of these diagnoses, nor does he describe the
relevant signs and symptoms, diagnostic studies, clinical course, or prognosis for these
conditions. He asserts that symptoms of static encephalopathy may be varied and unique,
depending on the severity of the injury and the area of brain affected. Ex. 99 at 4. Dr. Corbier
explains that if the damage “is in the part of the brain that controls speech and language, [the]
child might be delayed in learning to talk or to understand” what is said to him. Id. If, however,
the damage is more diffuse and widespread, the child may have cerebral palsy, learning
problems, mental retardation, or seizures. Id.

       C.      Petitioners’ Expert, Dr. Brett Abrahams, Ph.D.

        Dr. Abrahams earned his Ph.D. in neuroscience from the University of British Columbia
and completed a postdoctoral fellowship at UCLA, where he received a postdoctoral scholar
award from the UCLA Brain Research Institute. Ex. 97 at 3. Over the course of his career, he
has authored or coauthored twenty-eight peer-reviewed articles and six book chapters/review
articles. Id. at 5-6. He now serves as director of the Laboratory of Autism Genetics and as an
assistant professor in the Departments of Neuroscience and Genetics at the Albert Einstein
College of Medicine. Id. at 2. Dr. Abrahams also actively consults on biotechnology matters,
such as the launch of a commercial test for the assessment of autism risk. Id. at 1-3.

         In his expert report, Dr. Abrahams focuses on the DNA variation at 15q11.2, the initial
genetic mutation found in C.A.P., and its association with an increased risk for autism. See
generally Ex. 96. Dr. Abrahams concluded that there was no strong support for the notion that
duplication of genetic material associated with this genetic variation increases the risk of autism.
Id. at 3.32


32
   C.A.P. was twice screened for chromosomal abnormalities. In 2004, chromosomal microarray
analysis revealed a duplication of two clones on chromosome 15q. Ex. 75 at 12. Later, in 2007,
tests showed a duplication of the subtelomere probe for chromosome 21q. Ex. 25 at 8. None of
parties’ experts consider these abnormalities dispositive. Although Dr. Bellanti notes that “major
defects in chromosome 21 have been associated with severe forms of mental retardation,” he
emphasized that studies of potential links between such chromosomal abnormalities and autism
had been inconclusive. Ex. 89 at 1-2 (concluding that “the significance of the chromosomal
abnormality is not entirely clear”). Dr. Raymond observes that “[t]here are limits to definitive
statements regarding the magnitude of the respective alterations since neither one [has been]


                                                 16
       Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 17 of 30



       D.      Respondent’s Expert, Dr. Gerald V. Raymond, M.D.

        Dr. Raymond, a neurologist and clinical geneticist, received his M.D. from the University
of Connecticut and served as a resident in neurology at Massachusetts General Hospital. Ex. T at
1-2. Subsequently, he completed a fellowship in developmental neuropathology at the
Universite Catholique de Louvain (Brussels, Belgium), and a fellowship in genetics and
teratology at Massachusetts General Hospital. Id. Dr. Raymond has authored or coauthored
over one-hundred peer-reviewed articles. Id. at 3-10. He has also authored and coauthored a
variety of other publications, including book chapters and editorials. Id. at 12-14. Currently, he
serves as a professor of pediatrics and neurology at the Penn State College of Medicine and as an
adjunct professor of neurology at the University of Minnesota. Id. at 1. His curriculum vitae
also documents his considerable experience in classroom and clinical instruction. Id. at 14-15.
Dr. Raymond is certified by the American Board of Medical Genetics and the American Board
of Psychiatry and Neurology, with special competency in child neurology. Id. at 16.

        Dr. Raymond rejects Dr. Corbier’s references to the causal theory of ASIA, or vaccine
adjuvant-induced injury, as these mechanisms are controversial and C.A.P. did not demonstrate
any “immunologic changes” attributable to these conditions or theories. Ex. U at 2. Dr.
Raymond similarly disagrees with Dr. Corbier that C.A.P. had an altered mental status, signs and
symptoms of encephalopathy, neurological regression, encephalitis, or brain inflammation at any
time following vaccination. Ex. L at 3. Specifically, Dr. Raymond disputes Dr. Corbier’s
conclusion that C.A.P. was irritable and lethargic, since these signs and symptoms were absent
from the contemporaneous medical records. Id. In summary, Dr. Raymond opined that there
was “no evidence of an adverse reaction to any of the immunizations received and definitely no
findings of an acute encephalopathy or injury to the brain from [C.A.P.’s] vaccinations.” Ex. U
at 3.
        Dr. Raymond also disagrees that C.A.P. had a mitochondrial disease or disorder. He
notes that the alleged association between mitochondrial dysfunction and autism is controversial,
supported by “little evidence” of causation. Ex. L at 2. Regardless, Dr. Raymond opines that
there is no evidence that C.A.P. has a mitochondrial disorder. Id. Dr. Raymond also rejects the
notion that C.A.P. had “failure to thrive” associated with vaccines. Ex. U at 2. Dr. Raymond
agrees that a child’s weight can reflect feeding problems, but he disagrees that feeding problems
suggest encephalopathy. Id.

        With regard to diagnosis, Dr. Raymond provides a thorough summary of C.A.P.’s
medical history and concludes that C.A.P. was diagnosed with “intellectual disability [and]
receptive and expressive language issues,” coupled with social and behavioral problems in early
life which “placed him on the autistic spectrum.” Ex. A at 3. Raymond further opines that no


adequately evaluated,” but also states that “[t]here is no evidence that the chromosomal
abnormalities found in this child makes him susceptible to a vaccine-related event.” Ex. A at 6-
7; see also Ex. L at 2. And Dr. Abrahams opines that the “assertion that increased gene dosage
across this specific portion of Chromosome 15 increases risk of autism in any meaningful way”
is “untenable.” Ex. 96 at 1. Thus, these abnormalities do not factor into my causation analysis.
Note also that these tests are distinct from the test results filed on February 5, 2019, which
involved mitochondrial DNA sequencing and deletion analysis. See Ex. 119.


                                               17
       Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 18 of 30



“contemporaneous adverse events” were associated with C.A.P.’s childhood vaccinations, and in
fact, that the medical records consistently describe him as a “happy, awake, and alert baby.” Id.
With respect to petitioners’ allegations of encephalopathy, Dr. Raymond opines that C.A.P.’s
medical records contain no reports of any such adverse effects following his two-month and
four-month vaccinations. Id. Dr. Raymond thus concludes that C.A.P. never had acute
encephalopathy. Id.

       E.       Respondent’s Expert, Dr. Judith Miller, Ph.D., Licensed Psychologist

        Dr. Miller earned her Ph.D. in clinical child and family psychology from the University
of Utah. Ex. I at 1. She subsequently served as a psychology fellow at the Primary Children’s
Medical Center at the University of Utah School of Medicine, and as a postdoctoral fellow at the
Emory Autism Resource Center at the Emory School of Medicine. Id. She has coauthored
thirty-seven peer-reviewed publications, as well as a number of reviews, editorials, and book
chapters. Id. at 6-12. Over the course of her career, Dr. Miller has taken on substantial academic
and teaching responsibilities at a number of institutions, including the University of Utah and the
University of Pennsylvania. Id. at 3-4. She now serves as a senior scientist, among other roles,
at the Center for Autism Research at the Children’s Hospital of Philadelphia. Id. at 1.

        Dr. Miller’s opinions generally pertain to the onset of C.A.P.’s autism-related diagnoses.
She reviewed C.A.P.’s medical and educational records and notes that “the first documented
signs of an autism spectrum disorder” occurred when he was 22 months old, when his parents
shared their concerns with Dr. Kotsanis. Ex. H at 7. Unfortunately, she observes, no medical
records between the ages of approximately 10 to 22 months of age were provided. Id. Dr. Miller
notes that the lack of records from this time period “suggests that family did not seek clinical
care for any particular concerns.” Id. at 8. She contrasts the paucity of medical records before
the age of 22 months to the many records evidencing the frequent treatment petitioners sought
for C.A.P. after the age of 22 months. Id. Based on this change in parental behavior, she
believes that that his parents’ concerns “crystallized” when C.A.P. was 22 months old. Id. Thus,
she concludes that C.A.P. had an ASD in October 2003, when he was seen by Dr. Kotsanis. Id.
While Dr. Miller agrees that it is “possible that early, nonspecific signs of [C.A.P.’s] autism”
may have been present earlier, she does not believe that they had “risen to a level of concern . . .
due to wide variations in early childhood development and limited understanding of early signs
of autism during the years [C.A.P.] was a toddler.” Id. at 9.

VI.    Issues

       The parties dispute the following causation issues:

            •   Whether the DTaP vaccine administered to C.A.P. on July 22, 2002, caused him
                to suffer an encephalopathy as defined by the Vaccine Injury Table, 42 C.F.R.
                § 100.3(b)(2) (2004). See Ex. 103 at 3.

            •   Whether any of the vaccines C.A.P. received in 2002 resulted in encephalopathy
                based on a causation-in-fact theory.




                                                18
        Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 19 of 30



             •   Whether the “vaccinations C.A.P. received on July 22, 2002, significantly
                 aggravated an underlying mitochondrial disorder, which . . . manifested as a
                 regressive encephalopathy with features of a learning disability.” See Ex. 117 at
                 13.

VII.    Discussion

        A.       Resolution of Case Without Hearing

         I opted to determine entitlement in this case based on written submissions and evidentiary
filings, including the expert reports filed by each side. The Vaccine Act and Rules not only
contemplate but encourage special masters to decide petitions on papers rather than via
evidentiary hearing, when (in the exercise of their discretion) they conclude that the former
means of adjudication will properly and fairly resolve the case. § 12(d)(2)(D); Vaccine Rule
8(d). The choice to do so has been affirmed on appeal. See Hooker v. Sec’y of Health & Human
Servs., No. 02-472V, 2016 WL 3456435, at *21 n.19 (Fed. Cl. Spec. Mstr. May 19, 2016) (citing
numerous cases where special masters decided on the papers in lieu of a hearing). A hearing is
not required in every matter, regardless of the parties’ preferences. See Hovey v. Sec’y of Health
& Human Servs., 38 Fed. Cl. 397, 400-01 (1997) (determining that the special master acted
within his discretion in denying evidentiary hearing), appeal dismissed, 135 F.3d 773 (Fed. Cir.
1997); Burns v. Sec’y of Health & Human Servs., 3 F.3d 415, 417 (Fed. Cir. 1993); Murphy v.
Sec’y of Health & Human Servs., No. 90-882V, 1991 WL 71500, at *2 (Ct. Cl. Spec. Mstr. Apr.
19, 1991), mot. for rev. denied, 23 Cl. Ct. 726 (1991), aff’d, 968 F.2d 1226 (Fed. Cir. 1992).

        A hearing provides a petitioner with the opportunity to present live testimony, which aids
the special master most in cases where witness credibility is at issue, or where there is a need to
pose questions to a witness in order to obtain information not contained in, or not self-evident
from, the existing filings. See, e.g., Hooker, 2016 WL 3456435, at *21 (discussing the factors
that weigh against holding a hearing); Murphy, 1991 WL 71500, at *2 (finding no justification
for a hearing where “the claim is fully developed in the written record and the special master
sees no need to observe the fact witnesses personally for the purpose of assessing credibility).
Prior decisions have recognized that a special master’s discretion in deciding whether to conduct
an evidentiary hearing “is tempered by Vaccine Rule 3(b),” or the duty to afford each party “a
full and fair opportunity to present its case.” Hovey, 38 Fed. Cl. at 401. But that rule also
includes the obligation to create a record “sufficient to allow review of the special master’s
decision.” Id. Thus, the fact that a claim is legitimately disputed, such that the special master
must exercise her intellectual faculties in order to decide a matter, is not itself grounds for a trial.
Special masters are expressly empowered to resolve fact disputes without a hearing, and they
may do so if the record at issue has been sufficiently developed to determine that each side’s
“full and fair” opportunity has not been abridged.

        In this case, live witness testimony was not required in order for me to reach a reasoned
decision on entitlement. Thanks in part to the fact hearing held by Special Master Hastings in
August 2016, the record itself was expansive and contained sufficient evidence upon which to
base this decision. The flaws in petitioners’ theory and factual arguments were self-evident from
review of the medical records and the expert reports submitted, which relied heavily on



                                                  19
       Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 20 of 30



speculative assertions and statements unsupported by the contemporaneous medical record or by
reliable scientific evidence. I simply do not require additional oral testimony to decide the case.
Ultimately, the most significant issue in deciding whether to hold a hearing is whether the refusal
to do so will deprive the claimants of the fair opportunity to prosecute their case. Petitioners
have received such an opportunity here. Therefore, these circumstances counsel in favor of
resolving the matter on the papers.

       B.      Applicable Legal Standards

        The Vaccine Act established the Program to compensate vaccine-related injuries and
deaths. § 10(a). “Congress designed the Vaccine Program to supplement the state law civil tort
system as a simple, fair and expeditious means for compensating vaccine-related injured persons.
The Program was established to award ‘vaccine-injured persons quickly, easily, and with
certainty and generosity.’” Rooks v. Sec’y of Health & Human Servs., 35 Fed. Cl. 1, 7 (1996)
(quoting H.R. Rep. No. 908 at 3 (1986), as reprinted in 1986 U.S.C.C.A.N. at 6287, 6344).

        To receive compensation under the Program, petitioners must prove either: (1) that
C.A.P. suffered a “Table injury” — i.e., an injury listed on the Vaccine Injury Table —
corresponding to a vaccine that he received, or (2) that C.A.P. suffered an injury that was
actually caused by the vaccines he received. See §§ 11(c)(1), 13(a)(1)(A); Capizzano v. Sec’y of
Health & Human Servs., 440 F.3d 1317, 1319-20 (Fed. Cir. 2006).

        The Vaccine Injury Table33 includes an injury of encephalopathy occurring within 72
hours of a vaccine containing certain pertussis bacteria or antigens. The Qualifications and Aids
to Interpretation (“QAI”) section of the Table provides that “a vaccine recipient shall be
considered to have suffered an encephalopathy only if such recipient manifests, within the
applicable period, . . . an acute encephalopathy, and then a chronic encephalopathy . . . for more
than 6 months beyond the date of vaccination.”34 42 C.F.R. § 100.3(b)(2). For children 18
months of age or younger, acute encephalopathy requires a “significantly decreased level of
consciousness35 lasting for at least 24 hours.” Id. § 100.3(b)(2)(i)(A).


33
   Citations are to the version of the Table in effect on November 29, 2004, when this petition
was filed. See 42 C.F.R. § 100.3 (2004); Revisions and Additions to the Vaccine Injury Table,
67 Fed. Reg. 48,558 (July 25, 2002) (to be codified at 42 C.F.R. pt. 100.3). Although revisions
to the Table in 2017 made minor alterations to the definition of encephalopathy, and added a
definition of encephalitis, these amendments do not impact this case. See Revisions to the
Vaccine Injury Table, 82 Fed. Reg. 6,294 (Jan. 19, 2017) (to be codified at 42 C.F.R. pt. 100.3)
(noting that changes to the Table “apply only to petitions for compensation under the VICP filed
after this final rule becomes effective”).
34
  A chronic encephalopathy exists if the change in mental status that began with the acute
encephalopathy persists for at least six months. 42 C.F.R. § 100.3(b)(2)(ii).
35
  A “significantly decreased level of consciousness” is indicated by the presence of one or more
of the following signs: “(1) Decreased or absent response to environment (responds, if at all,
only to loud voice or painful stimuli); (2) Decreased or absent eye contact (does not fix gaze


                                                20
       Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 21 of 30



        In the wake of the OAP proceedings, some petitioners continued to pursue their cases by
characterizing their children’s injuries as “encephalopathy” accompanied by developmental
delay rather than autism. See Fester v. Sec’y of Health & Human Servs., No. 10-243V, 2013 WL
5367670, at *1 n.5 (Fed. Cl. Spec. Mstr. Aug. 27, 2013). Such petitioners often chose to amend
their theories “based on a belief that claims alleging autism [would] not be compensated, but that
claims alleging these other conditions may be compensated.” Id. However, “recharacterizing a
condition as an ‘encephalopathy’ — a term that can encompass conditions ranging from
intoxication to a coma — when another diagnosis is more specific and appropriate does little to
advance a vaccine injury claim.” Id.; see also Ruling at 7 n.4 (discussing two cases where
vaccinees who suffered from autism also alleged Table injuries and differentiating those claims
from petitioners’ claim).

       C.      Alleged Table Injuries

         Petitioners ask that C.A.P.’s claim be considered a Table injury, alleging that the DTaP
vaccine administered to C.A.P. on July 22, 2002, caused encephalopathy. Am. Petition at 2-3.
Petitioners also assert that DTaP vaccines given February 5, 2002, and April 9, 2002, mark the
initial starting point of C.A.P.’s developmental delay, and that his failure to thrive, speech
impairment, and learning disability are manifestations of his Table encephalopathy. Id.
Petitioners identify four reasons that the evidence supports a finding of Table encephalopathy:
C.A.P.’s symptoms following vaccination; petitioners’ efforts to address C.A.P.’s symptoms; the
response by C.A.P.’s pediatrician; and petitioners’ expert reports. Ex. 103 at 1-2; 2018
Amendment at 19.

        Although this claim was initially based on the diagnosis of autism, petitioners’ 2011
amended petition reframed their claim based on the diagnosis of encephalopathy. Dr. Corbier
affirmatively opines that C.A.P. does not have autism, but his most recent report seems to
conflate autism with speech impairment and learning disability. See Ex. 116 at 2. For instance,
Dr. Corbier suggests that C.A.P has an “underlying susceptibility” caused by “impairment of
mitochondrial function,” which caused “regressive encephalopathy.” Id. at 1-2. He does not
define “regressive encephalopathy,” but uses the phrase in the context of the Shoffner study on
“autistic regression” and the Poling study on “Developmental Regression . . . in a child with
Autism.”36 Id. at 2. These references to autism seem misplaced, since petitioners deny that
C.A.P. has or ever had autism, and Dr. Corbier fails to explain how autism relates to C.A.P.’s
speech impairment and learning disability.



upon family members or other individuals); or (3) Inconsistent or absent responses to external
stimuli (does not recognize familiar people or things).” 42 C.F.R. § 100.3(b)(2)(i)(D).
36
   The author of the Poling case study was also the father of the study’s subject, and the Poling
family had a pending claim in this Program. This history was more fully addressed by former
Chief Special Master Vowell in a ruling on a motion for discovery in another matter. See R.K. v.
Sec’y of Health & Human Servs., No. 03-632V, 2015 WL 10911950, at *15-17 (Fed. Cl. Spec.
Mstr. May 23, 2016), mot. for rev. denied, 125 Fed. Cl. 57 (2016). Neither the familial
relationship nor the pending claim for compensation had been disclosed. Id. at 16.


                                               21
       Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 22 of 30



        Ultimately, I do not accept petitioners’ allegation that C.A.P. suffered a Table
encephalopathy. As former Chief Special Master Campbell-Smith noted in Waddell v. Sec’y of
Health & Human Servs., the symptoms of a Table encephalopathy are “neither subtle nor
insidious.” No. 10-316V, 2012 WL 4829291, at *6 (Fed. Cl. Spec. Mstr. Sept. 19, 2012).
Petitioners assert that Dr. Porter’s records demonstrate that the onset of C.A.P.’s acute
encephalopathy was July 24, 2002, two days after the DTaP vaccine administered on July 22,
2002. See Ex. 103 at 2; Ex. 105. However, neither Dr. Porter’s notes, nor Dr. Corbier’s report,
provide any foundation for such a finding. C.A.P.’s post-vaccination medical records,
documented by two different pediatricians, show the following:

 Date                           Event                                 Citation
 July 22, 2002                  Physical Exam by Pediatrician         Ex. 34 at 36
                                   • Normal neurological exam
                                       (mental status,
                                       development, language)
                                   • Diagnosis: well child
 July 23, 2002                  Phone Call from Chris Prokopeas       Ex. 34 at 36
                                   • Temperature of 102-103° F
                                   • Reported that C.A.P. was
                                       fussy, but felt better with
                                       Motrin
 July 23, 2002                  Phone Call from Ellena Prokopeas      Ex. 34 at 37
                                   • Temperature of 102-103° F
                                   • Reported that C.A.P. was
                                       playful, with no other
                                       symptoms
 July 24, 2002                  Physical Exam by Pediatrician         Ex. 34 at 37
                                   • Temperature of 103° F
                                   • “[N]ot himself”
                                   • Neck supple
                                   • Chest clear
 July 25, 2002                  Physical Exam by Pediatrician         Ex. 10 at 4
                                   • Diarrhea
                                   • Decreased appetite;
                                       “[c]an’t keep anything
                                       down”
                                   • Fussy
                                   • Happy, playful, no acute
                                       distress

        While C.A.P. may have had a febrile reaction to the vaccines administered on July 22,
these daily observations of his mental status show a baby who is alternatingly described as fussy
but happy and playful, and in no acute distress. Nothing in C.A.P.’s July 2002 records indicates
that he had a “significantly decreased level of consciousness” lasting 24 hours, as required for
Table encephalopathy.


                                               22
        Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 23 of 30



        Dr. Corbier frequently seems to disregard these medical realities in his efforts to establish
that C.A.P. suffered from a Table encephalopathy. For instance, Dr. Corbier’s conclusory
assertion that C.A.P. had “clear regressive symptoms and became encephalopathic” ignores the
pediatrician’s descriptions of C.A.P.’s mental state. See Ex. 98 at 4. In subsequent reports, Dr.
Corbier again concludes that C.A.P.’s “irritability, high fever and lethargic state” were evidence
of acute encephalopathy, but the contemporaneous medical records do not contain the words
“irritable” or “lethargic.” See Ex. 99 at 3. Dr. Corbier asserts that a fever persisting for two
days, coupled with the observation that C.A.P. was “not himself,” indicates altered mental status
and lethargy. Ex. 105 at 2. However, neither altered mental status37 nor lethargy are used to
describe C.A.P. in his medical records.38 Lastly, Dr. Corbier states that on July 24, 2002, the
pediatrician documented that C.A.P. was “weak.” Id. A physical examination was documented,
but the record of it is partly illegible. Regardless, I do not see the word “weak.” Dr. Corbier’s
conclusions of altered mental status and lethargy are erroneous.

        In contrast to Dr. Corbier, Dr. Raymond firmly grounds his opinion in the symptoms
documented by C.A.P.’s medical records. He notes, for example, that after C.A.P.’s vaccinations
on July 22, 2002, he had “a few days of fever, but . . . ‘felt better with Motrin and was eating.’”
Ex. L at 2. Dr. Raymond observes that on July 24, C.A.P. had a normal examination, and on
July 25, he was noted to be happy and playful. Id. (citing Ex. 10 at 4). Furthermore, Dr.
Raymond opines that the records from September 2002 show no evidence of altered mental
status. Id. He thus concludes, as I have, that there “is no indication that [C.A.P.] had altered
mental status, was acutely encephalopathic, or was manifesting any degree of neurologic
regression.” Id. at 3.

        Based on my review of the medical records and expert reports, I find Dr. Raymond’s
opinions much more accurate and persuasive than those of Dr. Corbier. I find that C.A.P. did not
sustain acute encephalopathy or encephalitis after the vaccination administered to him on July
22, 2002. I also find that C.A.P. did not have onset of acute encephalopathy or encephalitis
within 72 hours of vaccination. I reject petitioners’ assertions that C.A.P.’s symptoms following
vaccination; the family’s efforts to address C.A.P.’s symptoms; the response by C.A.P.’s
pediatrician; or petitioners’ expert reports provide preponderant evidence of a Table injury.
Therefore, I find that petitioners have failed to show by preponderant evidence that C.A.P.
suffered a Table injury.

       D.      Causation in Fact

       Because petitioners have not proven that C.A.P. suffered a “Table injury,” they must
show that he sustained an injury that was actually caused by the vaccines he received. To do so,


37
  Examples of altered mental status include confusion, delirium, or psychosis. See 42 C.F.R. §
100.3(b)(2)(i)(B)(1).
38
   Similarly, Dr. Porter’s recommendation on July 25 to “call for ↑ listlessness, ↑ vomiting, fever
> 48 [hours] or more” should not be read as an implication that C.A.P. was lethargic. See Ex. 10
at 4. As Dr. Raymond explains, the pediatrician had simply “provided guidance on warning
symptoms which would require return.” Ex. U at 2.


                                                 23
        Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 24 of 30



they must establish, by preponderant evidence: (1) a medical theory causally connecting a
vaccine and C.A.P.’s injury (“Althen Prong One”); (2) a logical sequence of cause and effect
showing that a vaccine was the reason for his injury (“Althen Prong Two”); and (3) a proximate
temporal relationship between a vaccine and his injury (“Althen Prong Three”). Althen v. Sec’y
of Health & Human Servs., 418 F.3d 1274, 1278 (Fed. Cir. 2005); § 13(a)(1) (requiring proof by
a preponderance of the evidence). For the reasons set forth below, I find that petitioners have
failed to satisfy the Althen test and are therefore not entitled to compensation.

       E.      Causation Analysis

                i.     C.A.P. Did Not Have a Post-Vaccination Encephalopathy.

        Although the term “encephalopathy” is less strictly defined in the context of a non-Table
claim, it nevertheless is not so broad as to include any possible type of brain injury, no matter the
degree. See Murphy v. Sec’y of Health & Human Servs., No. 05-1063V, 2016 WL 3034047, at
*25-26 (Fed. Cl. Spec. Mstr. Apr. 25, 2016), mot. for rev. denied, 128 Fed. Cl. 248 (2016);
Wright v. Sec’y of Health & Human Servs., No. 12-423V, 2015 WL 6665600, at *6 (Fed. Cl.
Spec. Mstr. Sept. 21, 2015). Thus, even though a petitioner with a non-Table causation-in-fact
claim might be able to evade some of the Table’s requirements for establishing an
encephalopathy (such as the distinction between “acute” and “chronic” as defined by the Table’s
QAI), a non-Table petitioner will still need to point to reliable evidence from the record
establishing that the injured party’s symptoms were sufficiently evident and severe enough to
constitute an encephalopathy. The decisions of other special masters in non-Table cases have
identified the specific kinds of symptoms that would suggest an individual had experienced an
encephalopathy, including strange forms of crying, anorexia, insomnia, fever, or irritability. See
Cook v. Sec’y of Health & Human Servs., No. 00-331V, 2005 WL 2659086, at *14 (Fed. Cl.
Spec. Mstr. Sept. 21, 2005); Noel v. Sec’y of Health & Human Servs., No. 99-538V, 2004 WL
3049764, at *16 (Fed. Cl. Spec. Mstr. Dec. 14, 2004) (non-Table encephalopathy characterized
by “high-pitched and bizarre, gurgly, cat-like crying, fever, difficulty breathing,
unresponsiveness, and staring off”).

        Petitioners’ claim depends on a finding that C.A.P. suffered from an encephalopathy after
vaccination – making this a threshold matter for resolution. See Broekelschen v. Sec’y of Health
& Human Servs., 618 F.3d 1339, 1346 (Fed. Cir. 2010) (noting that when an injury or diagnosis
is disputed, and “the proposed injuries differ significantly in their pathology,” the special master
may “first find which of [the] diagnoses was best supported by the evidence presented in the
record before applying the Althen test”). The medical records, however, do not support the
conclusion that C.A.P. experienced any kind of encephalopathic reaction after his vaccinations.

               ii.     Althen Prong One: Lack of a Reliable Medical Theory

       Petitioners must set forth a medical theory explaining how C.A.P.’s vaccines could have
caused his alleged encephalopathy. See Andreu v. Sec’y of Health & Human Servs., 569 F.3d
1367, 1375 (Fed. Cir. 2009); Pafford v. Sec’y of Health & Human Servs., 451 F.3d 1352, 1355-
56 (Fed. Cir. 2006). Although petitioners need not identify the exact mechanism involved, their
theory of causation must be informed by a “sound and reliable medical or scientific explanation.”



                                                 24
       Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 25 of 30



Knudsen v. Sec’y of Health & Human Servs., 35 F.3d 543, 548 (Fed. Cir. 1994); see also Veryzer
v. Sec’y of Health & Human Servs., 98 Fed. Cl. 214, 223 (2011) (noting that special masters are
bound by both § 13(b)(1) and Vaccine Rule 8(b)(1) to consider only evidence that is both
“relevant” and “reliable”). If petitioners rely upon medical opinions to support their theory, the
basis for the opinion and the reliability of that basis must be considered in the determination of
how much weight to afford that opinion. See Broekelschen, 618 F.3d at 1347 (“The special
master’s decision often times is based on the credibility of the experts and the relative
persuasiveness of their competing theories.”); Perreira v. Sec’y of Health & Human Servs., 33
F.3d 1375, 1377 n.6 (Fed. Cir. 1994) (“[An] expert opinion is no better than the soundness of the
reasons supporting it.”) (citing Fehrs v. United States, 620 F.2d 255, 265 (Ct. Cl. 1980)).

        Petitioners have failed to provide preponderant evidence of Althen Prong One for four
reasons. First, the expert reports contain erroneous and misleading information. Second, the
experts’ opinions as to causal mechanisms are conclusory and lack evidentiary support. Third,
some of the proffered opinions are merely speculative. Fourth, the evidence reflects that C.A.P.
does not have a mitochondrial disorder or dysfunction, invalidating petitioners’ most recently
proffered theory.

                      1.      Erroneous and Misleading Information

        “[S]pecial masters are expected to consider the credibility of expert witnesses in
evaluating petitions for compensation under the Vaccine Act.” Porter v. Sec’y of Health &
Human Servs., 663 F.3d 1242, 1250 (Fed. Cir. 2011). Erroneous or misleading claims may
profoundly undermine an expert’s credibility. As my fellow special masters have indicated in
past cases, I cannot accept “dubious tactics” such as relying on studies with serious
methodological flaws or quoting medical literature in an inaccurate manner. See, e.g., Rogero v.
Sec’y of Health & Human Servs., No. 11-770V, 2017 U.S. Claims LEXIS 1200, at *135-40 (Fed.
Cl. Spec. Mstr. Sept. 1, 2017).

        Both Dr. Bellanti and Dr. Corbier proffer erroneous and misleading information, which
undermine the persuasiveness of their opinions. For example, Dr. Bellanti’s second report
misquotes medical literature and asserts that “there is a documented literature supporting a
relation between vaccines and immunologically-mediated injury of the nervous system and
mental retardation.” Ex. 89 at 3. The referenced literature, however, appears to relate solely to
chromosomal abnormalities and mental retardation. There is absolutely no mention of vaccines
in the article. Moreover, C.A.P.’s medical records do not identify or reference his condition as
mental retardation. Dr. Corbier also offers a very misleading causal theory based on
mitochondrial dysfunction or disorder. See Ex. 98 at 2; Ex. 116. This proffered theory is
irrelevant because C.A.P. was never diagnosed with a mitochondrial disorder. Dr. Corbier’s
opinion based on his assertions that C.A.P. had an altered mental status and was lethargic and
weak on July 24, 2002, is similarly misleading. See Ex. 105 at 2. As discussed above, there is
no evidence to support those assertions.

        By including clearly erroneous and misleading information, the experts undermine the
veracity of their opinions as a whole.




                                                25
       Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 26 of 30



                      2.      Conclusory Expert Opinions

        When evaluating whether petitioners have carried their burden of proof, special masters
consistently reject “conclusory expert statements that are not themselves backed up with reliable
scientific support.” Kreizenbeck v. Sec’y of Health & Human Servs., No. 08-209V, 2018 WL
3679843, at *32 n.44 (Fed. Cl. Spec. Mstr. June 22, 2018). The undersigned will not rely on
“opinion evidence that is connected to existing data only by the ipse dixit of the expert.”
Moberly v. Sec’y of Health & Human Servs., 85 Fed. Cl. 571, 596 (2009) (quoting Gen. Elec. Co.
v. Joiner, 522 U.S. 136, 146 (1997)), aff’d, 592 F.3d 1315 (Fed. Cir. 2010). Instead, special
masters are expected to carefully scrutinize the reliability of each expert report submitted. See
id.

        Dr. Bellanti’s reports offer textbook illustrations of conclusory opinions. In his first
report, for instance, he makes the following assertion: “It is my opinion that the injury to
[C.A.P.’s] brain was caused by his repeated allergic (immune mediated) reactions to his
vaccines.” Ex. 87 at 3. Dr. Bellanti does not explain how an allergic reaction can cause ASD,
encephalopathy, or any kind of brain injury. In his second report, Dr. Bellanti offers a one-
sentence conclusion as a theory:

       A medical theory of causation. As described previously there is a documented
       literature supporting a relation between vaccines and immunologically-mediated
       injury of the nervous system and mental retardation.

Ex. 89 at 3. Again, Dr. Bellanti fails to explain how vaccines cause an immune-mediated injury
such as mental retardation. In a similar manner, Dr. Corbier offers theories which are simply
assertions without any explanation. See, e.g., Ex. 98 at 3 (stating, without support from the
medical records, that C.A.P. had “clear regressive symptoms and became encephalopathic”).

                      3.      Speculative Theories

         Possible theories or mechanisms are insufficient to establish causation by a
preponderance of evidence. “Expert medical testimony which merely expresses the possibility –
not the probability – of the occurrence of a compensable injury is insufficient, by itself, to
substantiate the claim that such an injury occurred.” LaCour v. Sec’y of Health & Human Servs.,
No. 90-316V, 1991 WL 66579, at *5 (Fed. Cl. Spec. Mstr. Apr. 15, 1991); accord Burns v. Sec’y
of Health & Human Servs., No. 90-953V, 1992 WL 365410, at *6 (Fed. Cl. Spec. Mstr. Nov. 6,
1992), aff’d, 3 F.3d 415 (Fed. Cir. 1993). The Federal Circuit has likewise made clear that the
mere possibility of a link between a vaccination and a petitioner’s injury is not sufficient to
satisfy the preponderance standard. Moberly, 592 F.3d at 1322 (emphasizing that “proof of a
‘plausible’ or ‘possible’ causal link between the vaccine and the injury” does not equate to proof
of causation by a preponderance of the evidence); Waterman v. Sec’y of Health & Human Servs.,
123 Fed. Cl. 564, 573-74 (2015) (denying petitioner’s motion for review and noting that a
possible causal link was not sufficient to meet the preponderance standard). While certainty is
by no means required, a possible mechanism does not rise to the level of preponderance. Id.; see
also De Bazan v. Sec’y of Health & Human Servs., 539 F.3d 1347, 1351 (Fed. Cir. 2008).




                                                26
       Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 27 of 30



        Dr. Corbier presents his theory that vaccines are environmental triggers as merely a
possible mechanism. Although he opines that “environmental triggers [such as vaccines] play an
important role in the development of neurological disorders,” he does not explain how these
triggers cause injuries such as encephalopathy, learning disabilities, or autism. See Ex. 98 at 1.
At most, he asserts that “the strong association of immunization and neurological regression has
been undeniable for many clinicians and families.” Id. As such, this opinion is legally
insufficient.

                      4.      Mitochondrial Disorder Theory

        Petitioners’ newest theory of causation is based on an alleged underlying illness – a
mitochondrial disorder that allegedly resulted in regressive encephalopathy after C.A.P.’s
vaccination. However, mitochondrial DNA testing has been conducted, and the results reflect no
mitochondrial disorder or dysfunction. See Ex. 119. Based on my review of all of the medical
records, the testing results, and the expert reports, I find that the evidence is insufficient to
establish that C.A.P. had a mitochondrial illness.

        In conclusion, I note that I am certainly not the first special master to reject medical
theories like those proffered by petitioners’ experts. Many decisions following from the OAP
have addressed causation issues related to autism, encephalopathy, and mitochondrial disease or
dysfunction. In each of these post-OAP cases, petitioners have failed to demonstrate that any
vaccination caused or contributed to the vaccinee’s injury. Additionally, those decisions that
have been challenged have been upheld upon review at the Court of Federal Claims and on
appeal to the U.S. Court of Appeals for the Federal Circuit.39




39
   See, e.g., R.K. v. Sec’y of Health & Human Servs., No. 03-632V, 2015 WL 10936124 (Fed. Cl.
Spec. Mstr. Sept. 28, 2015), mot. for rev. denied, 125 Fed. Cl. 57 (2016), aff’d, 671 F. App’x 792
(Fed. Cir. 2016) (mem.); R.V. v. Sec’y of Health & Human Servs., No. 08-504V, 2016 WL
3882519 (Fed. Cl. Spec. Mstr. Feb. 19, 2016), mot. for rev. denied, 127 Fed. Cl. 136 (2016);
Anderson v. Sec’y of Health & Human Servs., No. 02-1314V, 2016 WL 8256278 (Fed. Cl. Spec.
Mstr. Nov. 1, 2016), mot. for rev. denied, 131 Fed Cl. 735 (2017), aff’d, 717 F. App’x 1009 (Fed.
Cir. 2018) (mem.); Holt v. Sec’y of Health & Human Servs., No. 05-136V, 2015 WL 4381588
(Fed. Cl. Spec. Mstr. June 24, 2015); Coombs v. Sec’y of Health & Human Servs., No. 08-818V,
2014 WL 1677584 (Fed. Cl. Spec. Mstr. Apr. 8, 2014); Brook v. Sec’y of Health & Human
Servs., No. 04-405V, 2015 WL 3799646 (Fed Cl. Spec. Mstr. May 14, 2015); Bushnell v. Sec’y
of Health & Human Servs., No. 02-1648V, 2015 WL 4099824 (Fed. Cl. Spec. Mstr. June 12,
2015); Miller v. Sec’y of Health & Human Servs., No. 02-235V, 2015 WL 5456093 (Fed. Cl.
Spec. Mstr. Aug. 18, 2015); Hardy v. Sec’y of Health & Human Servs., No. 08-108V, 2015 WL
7732603 (Fed. Cl. Spec. Mstr. Nov. 3, 2015); Hooker v. Sec’y of Health & Human Servs., No.
02-472V, 2016 WL 3456435 (Fed. Cl. Spec. Mstr. May 19, 2016); Dempsey v. Sec’y of Health &
Human Servs., No. 04-394V, 2017 WL 1058480 (Fed. Cl. Spec. Mstr. Feb. 23, 2017); Pope v.
Sec’y of Health & Human Servs., No. 14-78V, 2017 WL 2460503 (Fed. Cl. Spec. Mstr. May 1,
2017); Kreizenbeck, 2018 WL 3679843.


                                               27
       Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 28 of 30



       For these reasons, the undersigned finds that petitioners have failed to provide
preponderant evidence that the vaccines C.A.P. received could have caused encephalopathy
through the mechanisms set forth by petitioners’ experts.

               iii.    Althen Prong Two: Lack of a Logical Sequence of Cause and Effect

        Althen Prong Two requires petitioners to show, by preponderant evidence, a logical
sequence of cause and effect demonstrating how the vaccines at issue caused C.A.P. to develop
encephalopathy. This logical sequence should be supported by “‘reputable medical or scientific
explanation,’ i.e., ‘evidence in the form of scientific studies or expert medical testimony.’”
Althen, 418 F.3d at 1278 (quoting Grant v. Sec’y of Health & Human Servs., 956 F.2d 1144,
1148 (Fed. Cir. 1992)). As explained above, the medical records in this matter are devoid of any
evidence that C.A.P. ever developed encephalopathy. Moreover, petitioners’ experts do not set
forth any facts or other evidence to support a logical sequence of cause and effect between these
alleged injuries and C.A.P.’s vaccinations.

       As thoroughly discussed by Special Master Hastings, petitioners’ experts rely upon
medical presumptions which are not supported C.A.P.’s medical records. For example, Dr.
Bellanti opines that “repeated, allergic (immune mediated) reactions” to vaccines administered in
2002 caused C.A.P.’s encephalopathy, which was diagnosed in 2004. Ex. 87 at 3. The medical
records from 2002 or 2003 do not indicate that C.A.P. suffered from encephalopathy, and
C.A.P.’s treating physicians did not consider the diagnosis during those years. The assertion that
C.A.P. suffered from an encephalopathy that went undetected and untreated for over one year is
not supported by the record.

        Furthermore, Dr. Bellanti failed to cite any laboratory results, diagnostic reports, or any
facts from the contemporaneous medical records to suggest that C.A.P. had an allergic reaction
or immune-mediated reaction to the vaccines he received in 2002. In fact, Dr. Bellanti does not
describe or define allergic or “immune-mediation” reactions, nor does he describe the clinical
course of these reactions. As defined by Dorland’s, “allergic reaction” is a phrase used to
describe a hypersensitivity reaction, specifically, type I hypersensitivity. Dorland’s at 1598.
Hypersensitivity is defined as “a state of altered reactivity in which the body reacts with an
exaggerated or inappropriate immune response to what is perceived to be a foreign substance.”
Id. at 896. There are four classifications of hypersensitivity, and type I “occurs rapidly (within
several minutes) upon re-exposure to an antigen.” Id. C.A.P.’s contemporaneous medical
records from 2002 do not show that he was diagnosed with such an allergic reaction,
hypersensitivity, or immune reactions to his vaccines. Dr. Corbier and Dr. Bellanti offer no facts
from C.A.P.’s contemporaneous records to suggest otherwise. Similarly, Dr. Corbier fails to set
forth facts from C.A.P.’s medical records to support his theory of vaccine injury based on
vaccine preservatives and adjuvants.

        For all of these reasons, petitioners have failed to provide preponderant evidence of a
logical sequence of cause and effect, as required by Althen Prong Two.




                                                28
       Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 29 of 30



              iv.      Althen Prong Three: Lack of a Medically Appropriate Temporal
                       Relationship

        Under Althen Prong Three, petitioners must provide “preponderant proof that the onset of
symptoms occurred within a timeframe which, given the medical understanding of the disorder’s
etiology, it is medically acceptable to infer causation-in-fact.” De Bazan, 539 F.3d at 1352. The
acceptable temporal association will vary according to the particular medical theory advanced in
the case. See Pafford, 451 F.3d at 1358. However, “a temporal relationship alone will not
demonstrate the requisite causal link.” Veryzer v. Sec’y of Health & Human Servs., 100 Fed. Cl.
344, 356 (2011). As explained above, petitioners’ experts did not offer sufficient evidence to
show that the vaccines at issue can cause encephalopathy, much less that C.A.P. did develop
encephalopathy from the vaccines. It follows, then, that petitioner cannot prove Prong Three of
Althen.

        In his expert report, Dr. Bellanti asserts that “[t]he onset of serious developmental
abnormalities in timing with the receipt of the vaccines supports a temporal relationship.” Ex. 89
at 3. But the medical records do not demonstrate any developmental abnormality until C.A.P.
was seen by Dr. Kotsanis on October 23, 2003. See Ex. 67 at 3. In the note from that visit, Dr.
Kotsanis documented that C.A.P. fell and sustained a head injury on September 20, 2003. Id.
Dr. Kotsanis noted that C.A.P. was irritable, and that he appeared to “drift slightly to the right
side.” Id. Dr. Kotsanis diagnosed C.A.P. with “post-concussion syndrome” and referred C.A.P.
for hearing and speech evaluations. Id.

        C.A.P. received his third set of vaccines on July 22, 2002 (DTaP, Hib, Hep B, and
Prevnar). Ex. 34 at 36. His last vaccination in 2002 was Hep B, administered September 24,
2002. Ex. 10 at 3. No contemporaneous medical records suggest that C.A.P. had any
developmental problems after any of his vaccinations in 2002 or 2003, until the note from Dr.
Kotsanis in October 2003. Petitioners’ experts failed to explain why an onset of greater than one
year after vaccination would be appropriate under any of the proposed mechanisms.

        Apart from the assertions of petitioners’ experts, based on misassumptions of facts
related to the onset of the alleged encephalopathy, no facts in the contemporaneous medical
records demonstrate a temporal association between C.A.P.’s vaccinations and the alleged
injuries. Therefore, petitioners have failed to prove Althen Prong Three.

VIII. Conclusion

        Over the nearly fifteen years since they filed their petition, petitioners have demonstrated
remarkable patience and dedication. While I commend their commitment to their son’s well-
being, the evidentiary requirements of the Vaccine Act do not allow me to award them
compensation. Thus, because petitioners have not established entitlement to compensation, their
petition must be dismissed for insufficient proof. The Clerk shall enter judgment accordingly.




                                                 29
Case 1:04-vv-01717-UNJ Document 186 Filed 06/18/19 Page 30 of 30



IT IS SO ORDERED.

                             s/Nora Beth Dorsey
                               Nora Beth Dorsey
                               Chief Special Master




                               30
